Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Erie County Court (Thomas P. Franczyk, J.), dated December 11, 2012. The appeal was held by this Court by order entered March 20, 2015, the decision was reserved and the matter was remitted to Erie County Court for further proceedings (126 AD3d 1293 [2015]).
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on July 7, 2015, and by the attorneys for the parties on July 7 and 23, 2015,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Scudder, P.J., Centra, Lindley and DeJoseph, JJ.